953 F.2d 687
293 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ALABAMA PUBLIC SERVICE COMMISSION, Petitioner,v.UNITED STATES of America and the Interstate CommerceCommission, Respondents,CSX Transportation, Inc., et al., Intervenors.
No. 88-1024.
United States Court of Appeals, District of Columbia Circuit.
Jan. 16, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motions to dismiss filed by the Interstate Commerce Commission and CSX Transportation, Inc., the response thereto, and the reply, and the motions to remand for further proceedings filed by the Alabama Public Service Commission and Cheney Lime & Cement Company, it is


2
ORDERED that the motions to dismiss be granted.   There are no live controversies presented by the petition for review.   See, e.g., Clarke v. United States, 915 F.2d 699, 700-01 (D.C.Cir.1990) (en banc).   It is


3
FURTHER ORDERED that the motions to remand for further proceedings be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.